DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.
Applicant’s cancellation of claims 28, 30-32, amendment of claim 1, 8, 9, 10, 11 and 29, in the paper of 2/3/2021, is acknowledged.  Applicants' arguments filed on 2/3/2021, have been fully considered and are deemed to be persuasive to overcome the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1, 6, 8-11, 27, 29 are still at issue and are present for examination.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Maki Satoh on 4/30/2021.
The application has been amended as follows: 
Delete claim 9.
In claim 1, change “A method for producing NAD+, the method comprising:” to “A method for producing NAD+ in an extracellular reaction system, the method comprising:”.
In claim 1, after “nicotinamidase”, delete “derived”.
In claim 1, after “nicotinate phosphoribosyltransferase” delete “derived”.
In claim 1, after “nicotinate-nucleotide adenylyltransferase” delete “derived”.
In claim 1, after “NAD+ synthase” delete “derived”.
In claim 1, after “ADP-ribose pyrophosphatase” delete “derived”.
In claim 1, after “ribose-phosphate pyrophosphokinase” delete “derived”.
In claim 10, change “Claim 9” to “Claim 8”.

Allowable Subject Matter
Claims 1, 6, 8, 10, 11, 27 and 29 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art teaches that generally thermophilic enzymes are generally incompatible with thermos-labile substrates, products and cofactors since they show maximal activities at high temperatures.  The prior art does not teach or suggest a method for producing NAD+ in an extracellular reaction system, the method comprising: adding six thermostable +, wherein the six thermostable enzymes are nicotinamidase from Thermoplasma acidophilum, nicotinate phosphoribosyltransferase from Thermus thermophilus, nicotinate-nucleotide adenylyltransferase from Thermus thermophilus, NAD+ synthase from Geobacillus stearothermophilus, ADP-ribose pyrophosphatase from Thermus thermophilus, and ribose-phosphate pyrophosphokinase from Thermus thermophiles.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






rgh
4/30/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652